Exhibit IntraOp Medical Corporation Saving Lives IntraOp Medical CorporationSafe-Harbor Statement Certain statements contained in this presentation that are forward-looking in nature are based on the current beliefs of our management as well as assumptions made by and information currently available to management, including statements related to the markets for our products, general trends in our operations or financial results, plans, expectations, estimates and beliefs. In addition, when used in this presentation, the words “may,” “could,” “should,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict” and similar expressions and their variants, as they relate to us or our management, may identify forward-looking statements.These statements reflect our judgment as of the date of this presentation with respect to future events, the outcome of which is subject to risks, which may have a significant impact on our business, operating results or financial condition. You are cautioned that these forward-looking statements are inherently uncertain.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcomes may vary materially from those described herein. A fuller discussion of the risks involved can be found in our Form 10-Q for the period ended December 31, 2008, a copy of which can be found at http://tinyurl.com/aqylnr. We undertake no obligation to update forward-looking statements. IntraOp Medical CorporationOverview Ticker – IOPM In business for over 10 years Existing installed base of 26 Mobetrons Superior medical efficacy High barriers to entry 30 employees Headquarters – Sunnyvale, CA IntraOp Medical CorporationHistoric Application of IOERT IOERT is recognized as one of the most effective radiation therapies for treatment of certain types of cancer IOERT in leading cancer centers since the 1970’s Conventional IOERT has been limited to use as “a last resort” due primarily to cost constraints IntraOp Medical CorporationIssues with Historic IOERT Can only use a dedicated linear accelerator (“Linac”) in a shielded OR or heroic transport from OR to shielded bunker Cost issues: Anesthesia Preparation Equipment – high cost of Linac and approx. 100 tons of shielding Logistics of extended sterile field and actual transport Logistics issues: Scheduling of shielded bunker OR staff, radiology and Linac scheduling issues Transport and prep time add 1-2 hours to surgery Transport increases risk of infection and complications IntraOp Medical CorporationIntraOp’s IOERT Solution – The Mobetron IOERT with the Mobetron is the most effective and efficient way to deliver Radiation Therapy (“RT”) Small and lightweight No additional shielding Fits in existing operating rooms, hallways and standard elevators Can be shared between multiple ORs The Mobetron eliminates the need for heroic transport and dedicated operating rooms Can move the machine to the patient IntraOp Medical CorporationIOERT Patient Benefits Markedly improved long-term survival Directly destroys tumor cells left behind after surgery Dramatic improvement in local tumor control Substantially increases the effective dose of radiation Healthy tissue surrounding the tumor can be moved or protected Two minute treatment will eliminate weeks of conventional radiation IntraOp Medical Corporation Multiple Mobetron Economic Benefits Hospital Patient SystemReimbursement Attracting new patients Time savings Reduce hospital stay Lower pharmaceutical needs More availability on Linacs Fewer recurrences to treat IntraOp Medical Corporation Recent Recurrent Rectal Study from Mayo Clinic* Study by Dr.
